Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 1 of 35 Page ID #:382



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   BMW of North America, LLC, et )Case No.: CV 20-8696-JFW(KSx)
     al.,                          )
11                                 )SCHEDULING AND CASE MANAGEMENT
                    Plaintiff,     )ORDER
12                                 )
          v.                       )
13                                 )
     Inovit, Inc., et al.,         )
14                                 )
                    Defendants.    )
15   _____________________________ )
16         The purpose of this Order is to notify the parties and
17   their counsel of the deadlines and the schedule that will
18   govern this action.       SEE THE LAST PAGE OF THIS ORDER FOR THE
19   SPECIFIED DATES.      Ordinarily, the dates set forth on the last
20   page are determined after reviewing the parties’ Joint Report
21   or consultation with the parties at the Scheduling
22   Conference.     Accordingly, the dates and requirements are
23   firm.    The Court is very unlikely to grant continuances, even
24   if stipulated to by the parties, unless the parties establish
25   good cause through a concrete showing.            Because this Order in
26   some respects modifies the applicable Local Rules, counsel
27   \\
28   \\
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 2 of 35 Page ID #:383



 1   are advised to read it carefully to avoid default on the
 2   obligations established herein.           Counsel are advised to pay
 3   particular attention to the requirements of the Court with
 4   respect to electronic filing, the filing of motions for
 5   summary judgment, and the documents to be submitted at the
 6   Pre-Trial Conference and Trial.
 7   1.    ELECTRONIC FILING AND COURTESY COPIES
 8         All documents that are required to be filed in an
 9   electronic format pursuant to the Local Rules shall be filed
10   electronically no later than 4:00 p.m. on the date due unless
11   otherwise ordered by the Court.           Any documents filed
12   electronically after 4:00 p.m. on the date due will be
13   considered late and may be stricken by the Court.
14         All documents filed electronically shall be filed in
15   accordance with the Local Rule 5-4.           Each PDF file shall
16   contain no more than one document or exhibit, see Local Rule
17   5-4.3.1, and each document or exhibit shall be meaningfully
18   described on the docket such that the document or exhibit can
19   be easily identified.        For example, if a declaration in
20   support of a motion appears as Docket No. 30, exhibit 1 to
21   the declaration should be filed as Docket No. 30-1 with a
22   description of the exhibit that includes the title of the
23   exhibit and the exhibit number (e.g., Exhibit 1: Letter from
24   John Doe to Jane Doe dated January 1, 2021).              Exhibit 2 to
25   the declaration should be filed as Docket No. 30-2 with a
26   description of the exhibit which includes the title of the
27   exhibit and exhibit number (Exhibit 2: Letter from Jane Doe
28   to John Doe dated January 2, 2021), and so on. Any documents



                                           2
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 3 of 35 Page ID #:384



 1   which counsel attempt to file electronically which are
 2   improperly filed will not be accepted by the Court.
 3         Counsel are ORDERED to deliver 2 copies of all documents
 4   filed electronically to Chambers.           For each document filed
 5   electronically, one copy shall be marked “CHAMBERS COPY” and
 6   the other copy shall be marked “COURTESY COPY.”               The
 7   “CHAMBERS COPY” and “COURTESY COPY” are collectively referred
 8   to herein as “Courtesy Copies.”           The Courtesy Copies of each
 9   electronically filed document must include on each page the
10   running header created by the ECF system.             In addition, on
11   the first page of each Courtesy Copy, in the space between
12   lines 1 - 7 to the right of the center, counsel shall include
13   the date the document was e-filed and the document number.
14   The Courtesy Copies shall be single-sided and shall not be
15   blue-backed.     All documents must be stapled only in the left-
16   hand corner, the electronic proof of service must be attached
17   as the last page of each document, and the exhibits attached
18   to any document must be tabbed.           Counsel shall not staple the
19   “COURTESY COPY” and “CHAMBERS COPY” together.              The “COURTESY
20   COPY” and “CHAMBERS COPY” of all documents must be three-hole
21   punched at the left margin with the oversized 13/32" hole
22   size, not the standard 9/32" hole size.             The Courtesy Copies
23   shall be delivered to Chambers no later than 10:00 a.m. on
24   the next business day after the document was electronically
25   filed.
26         For any document that is not required to be filed
27   electronically, counsel are ORDERED to deliver 1 conformed
28   copy of the document, which shall be marked “COURTESY COPY,”



                                           3
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 4 of 35 Page ID #:385



 1   to Chambers at the time of filing.           For any document or
 2   exhibit that is not required to be filed electronically,
 3   counsel shall retain a copy of that document or exhibit until
 4   all appeals have been exhausted.
 5         When a proposed order or other proposed document
 6   accompanies an electronic filing, the proposed order or other
 7   proposed document shall be in PDF format and included, as an
 8   attachment, with the main electronically filed document
 9   (e.g., stipulations, applications, motions).              Proposed orders
10   or other proposed documents (such as a proposed judgment)
11   that are not lodged with a main document shall be
12   electronically lodged as an attachment to a Notice of
13   Lodging; if the proposed document is being submitted in
14   response to a court order, the filer shall link the Notice of
15   Lodging to that court order.
16         After a document requiring a judge’s signature has been
17   lodged, a WordPerfect or Microsoft Word copy of the proposed
18   document, along with a PDF copy of the electronically filed
19   main document, MUST be emailed to the chambers email address,
20   EITHER by using the “Proposed Orders” link within the CM/ECF
21   System OR by sending a separate email with the subject line
22   in the following format: Court’s divisional office, year,
23   case type, case number, document control number assigned to
24   the main document at the time of filing, judge’s initials,
25   and filer (party) type and name (e.g., for Los Angeles:
26   LA08CV00123-6-ABC-Defendant). Do not submit a proposed order
27   twice.    Failure to comply with this requirement may result in
28   the denial or striking of the request or the Court may



                                           4
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 5 of 35 Page ID #:386



 1   withhold ruling on the request until the Court receives the
 2   required documents.
 3   2.   DISCOVERY
 4         All discovery shall be completed by the discovery cut-off
 5   date specified on the last page of this Order.              THIS IS NOT
 6   THE DATE BY WHICH DISCOVERY REQUESTS MUST BE SERVED; IT IS
 7   THE DATE BY WHICH ALL DISCOVERY, INCLUDING EXPERT DISCOVERY,
 8   SHALL BE COMPLETED.       The Court does not enforce side
 9   agreements to conduct discovery beyond the discovery cut-off
10   date.
11         Any motion challenging the adequacy of responses to
12   discovery must be heard sufficiently in advance of the
13   discovery cut-off date to permit the responses to be obtained
14   before that date if the motion is granted.
15         In an effort to provide further guidance to the parties,
16   the Court notes the following:
17         (a)   Depositions
18         All depositions shall be scheduled to commence
19   sufficiently in advance of the discovery cut-off date to
20   permit their completion and to permit the deposing party
21   enough time to bring any discovery motions concerning the
22   deposition prior to the cut-off date.
23         (b)   Written Discovery
24         All interrogatories, requests for production of
25   documents, and requests for admissions shall be served
26   sufficiently in advance of the discovery cut-off date to
27   permit the discovering party enough time to challenge (via
28   motion practice) responses deemed to be deficient.



                                           5
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 6 of 35 Page ID #:387



 1         (c)   Discovery Motions
 2         Whenever possible, the Court expects the parties to
 3   resolve discovery issues among themselves in a courteous,
 4   reasonable, and professional manner.            If they do so, resort
 5   to the Court for guidance in discovery is seldom necessary.
 6   The Magistrate Judge assigned to this case will rule on
 7   discovery motions and protective orders.
 8         (d)   Expert Discovery
 9         If expert witnesses are to be called at trial, the
10   parties shall designate affirmative experts to be called at
11   trial and shall provide reports required by Fed.R.Civ.P.
12   26(a)(2)(B) not later than eight weeks prior to the discovery
13   cut-off date.      Rebuttal expert witnesses shall be designated
14   and reports provided as required by Fed.R.Civ.P. 26(a)(2)(B)
15   not later than five weeks prior to the discovery cut-off
16   date.    Any non-retained expert designated by a party as an
17   affirmative or rebuttal expert shall also prepare and provide
18   an expert report in the form described by Fed.R.Civ.P.
19   26(a)(2)(B).     Expert witnesses will be bound by the opinions
20   expressed in their reports prepared in accordance with
21   Fed.R.Civ.P. 26(a)(2)(B) and will not be permitted to offer
22   new opinions at trial.        Failure to timely comply with this
23   deadline will result in the expert being excluded at trial as
24   a witness.
25   3.    MOTIONS - GENERAL PROVISIONS
26         All law and motion matters, except for motions in limine,
27   must be set for hearing (not filed) by the motion cut-off
28   date specified on the last page of this Order.              The Court



                                           6
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 7 of 35 Page ID #:388



 1   will deny or strike late-filed motions.             The title page of
 2   all motions must state the hearing date and time for the
 3   motion, the Pre-Trial Conference date, and the Trial date.
 4         Once a party has noticed a motion for hearing on a
 5   particular date, the hearing shall not be continued without
 6   leave of Court. If the Court concludes that a motion can be
 7   resolved without argument, the Court will notify the parties
 8   in advance.
 9         If counsel does not intend to oppose a motion, counsel
10   shall immediately inform the Courtroom Deputy by e-mail and
11   immediately file a Notice of Non-Opposition in accordance
12   with the Local Rules.        The parties should note that failure
13   to timely respond to any motion shall be deemed by the Court
14   as consent to the granting of the motion.             See Local Rules.
15         Ex parte practice is strongly discouraged.             The Court
16   will require strict adherence to proper ex parte procedures
17   for any ex parte application filed with the Court.               See Local
18   Rules and the Court’s Standing Order.
19         (a) Applications and Stipulations to Extend Time
20         No application or stipulation to extend the time to file
21   any required document or to continue any date is effective
22   unless and until the Court approves it.             Any application or
23   stipulation to extend the time to file any required document
24   or to continue any date must set forth the following:
25              (i)    the existing due date or hearing date, as well
26   as all dates set by the Court, including the discovery cut-
27   off date, the Pre-Trial Conference date, and the Trial date;
28              (ii)    the new dates proposed by the parties;



                                           7
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 8 of 35 Page ID #:389



 1              (iii) specific, concrete reasons supporting good
 2   cause for granting the extension; and
 3              (iv) whether there have been prior requests for
 4   extensions by any party, and whether those requests were
 5   granted or denied by the Court.
 6         The application or stipulation must be accompanied by a
 7   separate proposed order.         The proposed order shall include
 8   the existing due date(s) or hearing date(s) as well as the
 9   new proposed date(s).
10         Failure to comply with the provisions of this section may
11   result in the denial of the application or stipulation.
12         (b) Joinder of Parties and Amendment of Pleadings
13         The deadline for joining parties and amending pleadings
14   is sixty days from the date of this Order.             Any motions to
15   join other parties or for leave to amend the pleadings shall
16   be filed within twenty days of the date of this Order so that
17   they can be heard and decided prior to the deadline.
18         In addition to the requirements of the Local Rules, all
19   motions to amend the pleadings shall: (1) state the effect of
20   the amendment; and (2) state the page, line number(s), and
21   wording of any proposed change or addition of material.                 The
22   parties shall file and deliver to Chambers a redlined version
23   of the proposed amended pleading indicating all additions
24   and/or deletions of material.
25         (c) Withdrawal or Substitution of Counsel
26         The Court will not grant a request for approval of
27   substitution of counsel after an action has been set for
28   trial unless: (1) counsel files the request using the most



                                           8
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 9 of 35 Page ID #:390



 1   recent version of the appropriate forms provided on the
 2   Court’s website; and (2) the request is accompanied by a
 3   declaration signed by a substituting attorney indicating that
 4   such attorney has been advised of the trial date and will be
 5   prepared to proceed with trial as scheduled.              Any request for
 6   substitution of counsel which is not on the proper form or is
 7   not accompanied by a declaration signed by a substituting
 8   attorney as set forth above will be denied.
 9         Counsel who wish to withdraw and substitute their client
10   pro se must file a regularly noticed motion to withdraw which
11   demonstrates good cause for the request to withdraw.                The
12   Court will not consider such a motion unless: (1) the motion
13   is accompanied by a declaration signed by the client
14   indicating that the client consents to the withdrawal, has
15   been advised of the time and date of trial, and will be
16   prepared to represent themselves pro se on the scheduled
17   trial date; or (2) the Court is otherwise satisfied for good
18   cause shown that the attorney should be permitted to
19   withdraw.
20   4.    SUMMARY JUDGMENT MOTIONS
21         The Court will only entertain ONE summary judgment motion
22   by a party.     In the event a party believes that more than one
23   summary judgment motion is necessary to expedite the
24   resolution of issues in the action, the party must obtain
25   leave of court to file more than one summary judgment motion.
26   The Court will require strict adherence to the following
27   requirements:
28   \\



                                           9
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 10 of 35 Page ID #:391



  1        (a) Statement Of Uncontroverted Facts and Conclusions of
  2              Law and Statement of Genuine Disputes of Material
  3              Fact
  4        The Statement of Uncontroverted Facts and Conclusions of
  5   Law is to be prepared in a two column format.              The left hand
  6   column should set forth the allegedly undisputed fact or
  7   conclusion or law.       The right hand column should set forth
  8   the evidence that supports the factual statement or
  9   conclusion of law.       The factual statements and conclusions of
 10   law should be set forth in sequentially numbered paragraphs.
 11   Each paragraph should contain a narrowly focused statement of
 12   fact or conclusion of law.         Each numbered paragraph should
 13   address a single subject in as concise a manner as possible.
 14        The opposing party’s Statement of Genuine Disputes of
 15   Material Fact must track the movant’s Statement of
 16   Uncontroverted Facts exactly as prepared.             The document must
 17   be in two columns; the left hand column must restate the
 18   allegedly undisputed fact, and the right hand column must
 19   restate the moving party’s evidence in support of the fact,
 20   and indicate either undisputed or disputed.             The opposing
 21   party may dispute all or only a portion of the statement, but
 22   if disputing only a portion, must clearly indicate what part
 23   is being disputed.       Where the opposing party is disputing the
 24   fact in whole or part, the opposing party must, in the right
 25   hand column, set forth the evidence controverting the fact.
 26   Where the opposing party is disputing the fact on the basis
 27   of an evidentiary objection, the party must cite to the
 28   evidence alleged to be objectionable and state the ground of



                                           10
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 11 of 35 Page ID #:392



  1   the objection and nothing more.           Counsel are reminded that
  2   unwarranted factual denials made in the context of a Summary
  3   Judgment Motion are subject to Rule 11 sanctions.               No
  4   argument should be set forth in this document.
  5        The opposing party may submit additional material facts
  6   that bear on or relate to the issues raised by the movant,
  7   which shall follow the format described above for the moving
  8   party’s Statement of Uncontroverted Facts.             These additional
  9   facts shall follow the movant’s facts, shall continue in
 10   sequentially numbered paragraphs (i.e., if movant’s last
 11   statement of fact was set forth in paragraph 30, then the
 12   first new fact will be set forth in paragraph 31), and the
 13   evidence that supports the new fact shall be set forth in the
 14   right hand column.
 15        The moving party, together with its reply, shall file a
 16   separate document entitled “Combined Statement of Facts” that
 17   (1) restates the entirety of the opposing party’s Statement
 18   of Genuine Disputes of Material Fact and (2) responds to any
 19   additional facts in the same manner and format that the
 20   opposing party must follow in responding to the Statement of
 21   Uncontroverted Facts, as described above.
 22        (b) Supporting Evidence
 23        No party should submit any evidence other than the
 24   specific items of evidence or testimony necessary to support
 25   or controvert a proposed statement of undisputed fact.                Thus,
 26   for example, entire sets of interrogatory responses, or
 27   documents that do not specifically support or controvert
 28   material in the Statements should not be submitted in support



                                           11
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 12 of 35 Page ID #:393



  1   of or in opposition to a motion for summary judgment.                Any
  2   such material will not be considered.
  3        Evidence submitted in support of or in opposition to a
  4   motion for summary judgment should be submitted either by way
  5   of stipulation or as exhibits to declarations sufficient to
  6   authenticate the proffered evidence, and should not be
  7   attached to the memorandum of points and authorities.                The
  8   Court will accept counsel’s authentication of deposition
  9   transcripts, written discovery responses, and the receipt of
 10   documents in discovery if the fact that the document was in
 11   the opponent’s possession is of independent significance.
 12   Documentary evidence as to which there is no stipulation
 13   regarding foundation must be accompanied by the testimony,
 14   either by declaration or properly authenticated deposition
 15   transcript, of a witness who can establish its authenticity.
 16        All exhibits submitted in support of, and in opposition
 17   to, a motion for summary judgment shall be consecutively
 18   numbered; no two exhibits shall bear the same number.                For
 19   example, if the moving party submits one declaration and one
 20   request for judicial notice, with four exhibits attached to
 21   each document, the exhibits attached to the declaration shall
 22   be marked 1 through 4, and the exhibits attached to the
 23   request for judicial notice shall be marked 5 through 8.                   The
 24   opposing party’s exhibits shall then commence with number 9.
 25   Immediately above or below the page number on each page of an
 26   exhibit, the parties shall mark “[Party Name]’s Summary
 27   Judgment Exhibit No. __”.
 28        All exhibits shall be separately filed on CM/ECF, and



                                           12
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 13 of 35 Page ID #:394



  1   each exhibit on the docket shall include a meaningful
  2   description such that the exhibit can be easily identified.
  3   For example, if a declaration in support of a motion for
  4   summary judgment appears as Docket No. 30, exhibit 1 to the
  5   declaration should be filed as Docket No. 30-1 with a
  6   description of the exhibit that includes the title of the
  7   exhibit and the exhibit number (e.g., Exhibit 1: Letter from
  8   John Doe to Jane Doe dated January 1, 2021).             Exhibit 2 to
  9   the declaration should be filed as Docket No. 30-2 with a
 10   description of the exhibit which includes the title of the
 11   exhibit and exhibit number (Exhibit 2: Letter from Jane Doe
 12   to John Doe dated January 2, 2021), and so on.
 13        In addition to the foregoing, any party who offers
 14   deposition testimony in support of or in opposition to a
 15   motion for summary judgment shall prepare and file a separate
 16   document for each deponent which contains only those
 17   questions and answers, and any objections made at the time of
 18   the deposition to those questions, that a party is relying on
 19   to support their motion, with a citation to the appropriate
 20   page and line number(s) in the deposition transcript.
 21        The parties shall also deliver to chambers (but not file)
 22   one copy of the entire deposition transcript (single-sided
 23   condensed transcript including the word index) of each
 24   deposition referenced.        The deposition transcripts shall be
 25   placed in a slant D-ring binder with each transcript
 26   separated by a tab divider on the right side and three-hole
 27   punched at the left margin with the oversized 13/32" hole
 28   size, not the standard 9/32" hole size.            The deposition



                                           13
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 14 of 35 Page ID #:395



  1   transcript binder shall include a Table of Contents and the
  2   spine of each binder shall be labeled with its contents.
  3        The Court’s Courtesy Copies of all evidence in support of
  4   or in opposition to a motion for summary judgment shall be
  5   submitted in a separately bound compendium and shall include
  6   a Table of Contents.       If the supporting evidence exceeds
  7   twenty-five pages, each Courtesy Copy of the supporting
  8   evidence shall be placed in a slant D-ring binder with each
  9   item of evidence separated by a tab divider on the right
 10    side.   All documents contained in the binder must be three-
 11   hole punched with the oversized 13/32" hole size, not the
 12   standard 9/32" hole size. The spine of each binder shall be
 13   labeled with its contents.
 14        In addition to the foregoing, the parties shall meet and
 15   confer and prepare two binders, one binder containing a joint
 16   set of all exhibits relied on by the parties in support of
 17   and in opposition to the motion for summary judgment (“Joint
 18   Exhibit Binder”), and the other binder containing a joint set
 19   of all declarations relied on by the parties in support of
 20   and in opposition to the motion for summary judgment (“Joint
 21   Declarations Binder”).        The parties shall file the Joint Set
 22   of Exhibits with a cover page titled “Joint Set of Exhibits”
 23   and the Joint Set of Declarations with a cover page titled
 24   “Joint Set of Declarations” with the Reply.             The parties
 25   shall also deliver to Chambers two copies of both the Joint
 26   Exhibit Binder and Joint Declarations Binder in accordance
 27   with paragraph 1 of this Order, one set of which shall be
 28   marked “CHAMBERS COPY,” and the other set of which shall be



                                           14
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 15 of 35 Page ID #:396



  1   marked “COURTESY COPY.”
  2        The Joint Exhibit Binder and Joint Declarations Binder
  3   shall include a Table of Contents, and the spine of each
  4   binder shall be labeled with its contents.             The Table of
  5   Contents for the Joint Exhibit Binder and Joint Declarations
  6   Binder shall specifically describe each summary judgment
  7   exhibit or declaration and include a citation to each
  8   paragraph number in the Combined Statement of Facts that
  9   refers to the exhibit or declaration (e.g. Plaintiff’s
 10   Summary Judgment Exhibit No. 1 - Letter from John Doe to Jane
 11   Doe dated January 1, 2007 Re: Reasons for Jane Doe’s
 12   termination) (Combined Statement of Facts Nos. 2, 8, 10).                    In
 13   preparing the Table of Contents, counsel should not create a
 14   new set of exhibit numbers.         Counsel shall use the same
 15   exhibit numbers that were used to identify the documents in
 16   the Motion for Summary Judgment.
 17        When filing the Joint Set of Exhibits and Joint Set of
 18   Declarations electronically, each exhibit or declaration
 19   shall be separately filed on CM/ECF and the description of
 20   the exhibit or declaration on the docket shall track the
 21   description of the exhibit or declaration in the Table of
 22   Contents.
 23        (c) Objections to Evidence
 24        If a party disputes a fact based in whole or in part on
 25   an evidentiary objection, the ground for the objection, as
 26   indicated above, should be stated in the Statement of Genuine
 27   Disputes of Material Fact or Combined Statement of Facts but
 28   not argued in that document.         Evidentiary objections are to



                                           15
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 16 of 35 Page ID #:397



  1   be addressed in a separate memorandum to be filed with the
  2   opposition or reply brief of the party.            This memorandum
  3   should be organized to track the paragraph numbers of the
  4   Statement of Genuine Disputes of Material Fact or Combined
  5   Statement of Facts in sequence.           It should identify the
  6   specific item of evidence to which objection is made, or in
  7   the case of deposition testimony it should quote the relevant
  8   testimony, the ground for the objection, and a very brief
  9   argument with citation to authority as to why the objection
 10   is well taken.     The following is an example of the format
 11   required by the Court:
 12        Combined Statement of Facts Paragraph 10: Objection to
 13        the supporting deposition testimony of Jane Smith [quote
 14        testimony] at 60:1-10 on the grounds that the statement
 15        constitutes inadmissible hearsay and no exception is
 16        applicable.      To the extent it is offered to prove
 17        her state of mind, it is irrelevant because her
 18        state of mind is not in issue.          Fed. R. Evid. 801,
 19        802.
 20   DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO THE
 21   OPPONENT’S STATEMENT OF FACTS. THESE WILL BE DISREGARDED AND
 22   OVERRULED.
 23        (d) The Memorandum of Points and Authorities
 24        The movant’s memorandum of points and authorities should
 25   be in the usual form required under Local Rules and should
 26   contain a narrative statement of facts as to those aspects of
 27   the case that are before the Court.           All facts should be
 28   supported with citations to the paragraph number in the



                                           16
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 17 of 35 Page ID #:398



  1   Statement of Uncontroverted Facts that supports the factual
  2   assertion and not to the underlying evidence.
  3        Unless the case involves some unusual twist, the motion
  4   need only contain a brief statement of the Fed.R.Civ.P. 56
  5   standard; the Court is familiar with the Rule and with its
  6   interpretation under Celotex and its progeny.              If at all
  7   possible, the argument should be organized to focus on the
  8   pertinent elements of the claim(s) for relief or defense(s)
  9   in issue, with the purpose of showing the existence or non-
 10   existence of a genuine issue of material fact for trial on
 11   that element of the claim or defense.
 12        Likewise, the opposition memorandum of points and
 13   authorities should be in the usual form required by the Local
 14   Rules.    Where the opposition memorandum sets forth facts,
 15   those facts should be supported with citations to the
 16   paragraph number in the Statement of Genuine Disputes of
 17   Material Fact and not to the underlying evidence.
 18        (e) Proposed Statement of Decision
 19        No more than two days after the deadline for filing the
 20   Reply, each party shall lodge a Proposed Statement of
 21   Decision, which shall contain a statement of the relevant
 22   facts and applicable law with citations to case law and the
 23   record.    The Proposed Statement of Decision shall not exceed
 24   twenty pages and shall be in a form that would be appropriate
 25   for the Court to enter as its final order on the motion.                The
 26   Proposed Statement of Decision shall be submitted to the
 27   Court in accordance with the Local Rules and shall be
 28   e-mailed in WordPerfect or Word format to the Chambers’



                                           17
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 18 of 35 Page ID #:399



  1   e-mail address (JFW_Chambers@cacd.uscourts.gov) at the time
  2   of filing.     Failure to lodge the Proposed Statement of
  3   Dcision will result in the denial or granting of the motion.
  4        (f) Timing
  5        Parties should not wait until the motion cut-off date to
  6   bring motions for summary judgment or partial summary
  7   judgment.     Early completion of non-expert discovery and
  8   filing of motions for summary judgment may eliminate or
  9   reduce the need for expensive expert depositions which are
 10   normally conducted in the last stages of discovery.
 11        Caveat:    Failure of the moving party to comply with these
 12   procedures regarding summary judgment motions will result in
 13   the denial of the Motion for Summary Judgment.              If a party
 14   fails to respond to a Motion for Summary Judgment, the Court
 15   will assume that the material facts as claimed and adequately
 16   supported by the moving party are admitted to exist without
 17   controversy, which will likely result in the granting of the
 18   Motion for Summary Judgment.
 19   5.   MOTIONS IN LIMINE
 20        The Court will only entertain a maximum of five motions
 21   in limine by a party.       In the event a party believes that
 22   more than five motions in limine are necessary, the party
 23   must obtain leave of Court to file more than five motions in
 24   limine.     The Court will not hear or resolve motions in limine
 25   that are disguised summary judgment motions.             No application
 26   to file under seal will be granted with respect to a motion
 27   in limine or any documents submitted with the motion in
 28   limine.



                                           18
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 19 of 35 Page ID #:400



  1        Before filing any motion in limine, lead counsel for the
  2   parties shall confer in a good faith effort to eliminate the
  3   necessity for hearing the motion in limine or to eliminate as
  4   many of the disputes as possible.          It shall be the
  5   responsibility of counsel for the moving party to arrange for
  6   this conference.      The conference shall take place in person
  7   within ten calendar days of service upon opposing counsel of
  8   a letter requesting such conference, but in no event later
  9   than twenty-one days before the Pre-Trial Conference.                Unless
 10   counsel agree otherwise, the conference shall take place at
 11   the office of the counsel for the moving party.              If lead
 12   counsel are not located in the same county in the Central
 13   District, the conference may take place via video (letters
 14   and e-mail, for example, do not constitute a proper
 15   conference).
 16        The moving party’s letter shall identify the testimony,
 17   exhibits, or other specific matters alleged to be
 18   inadmissible and/or prejudicial, shall state briefly with
 19   respect to each such matter the moving party’s position (and
 20   provide any legal authority which the moving party believes
 21   is dispositive), and shall specify the terms of the order to
 22   be sought.
 23        If counsel are unable to resolve their differences, they
 24   shall prepare and file a separate, sequentially numbered
 25   Joint Motion in Limine for each issue in dispute which
 26   contains a clear caption which identifies the moving party
 27   and the nature of the dispute (e.g., “Plaintiff’s Motion in
 28   Limine #1 to exclude the testimony of Defendant’s expert”).



                                           19
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 20 of 35 Page ID #:401



  1   Each Joint Motion in Limine shall consist of one document
  2   signed by all counsel.        The Joint Motion in Limine shall
  3   contain a clear identification of the testimony, exhibits, or
  4   other specific matters alleged to be inadmissible and/or
  5   prejudicial and a statement of the specific prejudice that
  6   will be suffered by the moving party if the motion is not
  7   granted.    The identification of the matters in dispute shall
  8   be followed by each party’s contentions and each party’s
  9   memorandum of points and authorities.           The title page of the
 10   Joint Motion in Limine must state the Pre-Trial Conference
 11   date, hearing date for the motions in limine, and Trial date.
 12        Joint Motions in Limine made for the purpose of
 13   precluding the mention or display of inadmissible and/or
 14   prejudicial matter in the presence of the jury shall be
 15   accompanied by a declaration that includes the following:
 16   (1) a clear identification of the specific matter alleged to
 17   be inadmissible and/or prejudicial; (2) a representation to
 18   the Court that the subject of the motion in limine has been
 19   discussed with opposing counsel, and that opposing counsel
 20   has either indicated that such matter will be mentioned or
 21   displayed in the presence of the jury before it is admitted
 22   in evidence or that counsel has refused to stipulate that
 23   such matter will not be mentioned or displayed in the
 24   presence of the jury unless and until it is admitted in
 25   evidence; and (3) a statement of the specific prejudice that
 26   will be suffered by the moving party if the motion in limine
 27   is not granted.
 28   \\



                                           20
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 21 of 35 Page ID #:402



  1        Unless ordered by the Court, no supplemental or separate
  2   memorandum of points and authorities shall be filed by either
  3   party in connection with any motion in limine.
  4        The Court’s Courtesy Copies of all evidence in support of
  5   or in opposition to a motion in limine, including
  6   declarations and exhibits to declarations, shall be submitted
  7   in a separately bound volume and shall include a Table of
  8   Contents.    If the supporting evidence exceeds twenty-five
  9   pages, each Courtesy Copy of the supporting evidence shall be
 10   placed in a slant D-ring binder with each item of evidence
 11   separated by a tab divider on the right side, and the spine
 12   of the binder shall be labeled with its contents.               All
 13   documents contained in the binder must be three-hole punched
 14   with the oversized 13/32" hole size, not the standard 9/32"
 15   hole size.
 16        The Court will not consider any motion in limine in the
 17   absence of a joint motion or a declaration from counsel for
 18   the moving party establishing that opposing counsel: (a)
 19   failed to confer in a timely manner; (b) failed to provide
 20   the opposing party’s portion of the joint motion in a timely
 21   manner; or (c) refused to sign and return the joint motion
 22   after the opposing party’s portion was added.
 23        Unless otherwise ordered by the Court, motions in limine
 24   should be filed and will be heard on the dates specified on
 25   the last page of this Order.         Unless the Court in its
 26   discretion otherwise allows, no motions in limine shall be
 27   filed or heard on an ex parte basis, absent a showing of
 28   irreparable injury or prejudice not attributable to the lack



                                           21
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 22 of 35 Page ID #:403



  1   of diligence of the moving party.
  2        The failure of any counsel to comply with or cooperate in
  3   the foregoing procedures will result in the imposition of
  4   sanctions, including a resolution of the issue against the
  5   party refusing to cooperate.
  6   6.   PRE-TRIAL CONFERENCE AND LOCAL RULE 16 FILINGS
  7        (a) General Provisions
  8        The Pre-Trial Conference (“PTC”) will be held on the date
  9   specified on the last page of this Order, unless the Court
 10   expressly waived a PTC.        If adjustments in the Court’s
 11   calendar to accommodate congestion become necessary, the
 12   Court may re-schedule the PTC instead of the trial date.
 13   Therefore, the parties should assume that if the PTC goes
 14   forward, the trial will go forward without continuance,
 15   although some brief period of trailing may prove necessary.
 16        The lead trial attorney on behalf of each party shall
 17   attend both the PTC and all meetings of the parties in
 18   preparation for the PTC, unless excused for good cause shown
 19   in advance of the PTC.
 20        A continuance of the PTC at the parties’ request or by
 21   stipulation is highly unlikely.           Specifically, failure to
 22   complete discovery is not a ground for continuance.                In the
 23   unlikely event that the Court agrees to continue the PTC, the
 24   trial date is likely to be delayed as a result.              If a change
 25   in the trial date is necessitated or likely because of the
 26   Court’s calendar or otherwise, modifications of that date
 27   will be discussed at the PTC.
 28        At the PTC, the parties should be prepared to discuss



                                           22
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 23 of 35 Page ID #:404



  1   means of streamlining the trial, including, but not limited
  2   to:   bifurcation; presentation of foundational and non-
  3   critical testimony and direct testimony by deposition
  4   excerpts; narrative summaries and/or stipulations as to the
  5   content of testimony; presentation of testimony on direct
  6   examination by affidavit or by declaration subject to cross-
  7   examination; and qualification of experts by admitted
  8   resumes.     The Court will also discuss settlement.
  9         (b)   Form of Pre-Trial Conference Order (“PTCO”)
 10         The proposed PTCO shall be filed by the date specified on
 11   the last page of this Order.         Adherence to this time
 12   requirement is necessary for in-chambers preparation of the
 13   matter.     The PTCO shall include the date of the L.R. 16-2
 14   conference and the names of each attorney in attendance at
 15   the L.R. 16-2 conference.        The form of the proposed PTCO
 16   shall comply with Appendix A to the Local Rules and the
 17   following:
 18               (i) Place in “ALL CAPS” and in bold the separately
 19   numbered headings for each category in the PTCO (e.g., “1.
 20   THE PARTIES” or “7.       CLAIMS AND DEFENSES OF THE PARTIES”).
 21               (ii) Include a Table of Contents at the beginning.
 22               (iii) In specifying the surviving pleadings, state
 23   which claims or counterclaims have been dismissed or
 24   abandoned (e.g.,“Plaintiff’s second cause of action for
 25   breach of fiduciary duty has been dismissed.”). Also, in
 26   multiple party cases where not all claims or counterclaims
 27   will be prosecuted against all remaining parties on the other
 28   side, specify to which party each claim or counterclaim

                                           23
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 24 of 35 Page ID #:405



  1   is directed.
  2              (iv) In drafting the PTCO, the Court expects that
  3   the parties will attempt to agree on and set forth as many
  4   uncontested facts as possible.            A carefully drafted and
  5   comprehensively stated stipulation of facts will assist the
  6   Court in preparing for the Pre-Trial Conference.
  7              (v) In specifying the parties’ claims and defenses
  8   in Section 7 of the PTCO, each party shall closely follow the
  9   examples set forth in Appendix A of the Local Rules.
 10              (vi) The Court may submit fact issues to the jury in
 11   the form of findings on a special verdict form.              The issues
 12   of fact should track the elements of a claim or defense on
 13   which the jury will be required to make findings.
 14              (vii) If expert witnesses are to be called at trial,
 15   each party must list and identify its respective expert
 16   witnesses, both retained and non-retained.             Failure of a
 17   party to list and identify an expert witness in the PTCO
 18   shall preclude the party from calling that expert witness at
 19   trial.
 20        (c) Rule 16 Filings; Memoranda; Witness Lists; Exhibit
 21              Lists
 22        The parties must comply fully with the requirements of
 23   Local Rule 16.     They shall file carefully prepared Memoranda
 24   of Contentions of Fact and Law (which may also serve as the
 25   trial brief), along with their respective Witness Lists and
 26   Exhibit Lists, all in accordance with the Local Rules.                See
 27   the last page of this Order for applicable dates.
 28   \\

                                           24
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 25 of 35 Page ID #:406



  1        (d) Summary of Witness Testimony and Time Estimates
  2        Counsel shall prepare a list of their witnesses,
  3   including a brief summary (two to three paragraphs) of each
  4   witness’s expected testimony, an estimate of the length of
  5   time needed for direct examination, and whether the witness
  6   will testify by deposition or in person.            Counsel shall
  7   exchange these lists with opposing counsel.             Counsel shall
  8   jointly file a single list of witness testimony summaries,
  9   including estimates for direct examination of their own
 10   witnesses and estimates for cross-examination of opposing
 11   witnesses.     The joint witness testimony summaries shall be
 12   filed at the same time counsel submit the PTCO.              If a party
 13   intends to offer deposition testimony into evidence at trial,
 14   the party shall comply with the Local Rules.
 15        (e) Pre-Trial Exhibit Stipulation
 16        The parties shall prepare a Pre-Trial Exhibit Stipulation
 17   which shall contain each party’s numbered list of all trial
 18   exhibits, with objections, if any, to each exhibit including
 19   the basis of the objection and the offering party’s response.
 20   All exhibits to which there is no objection shall be deemed
 21   admitted.    The parties shall also identify each witness they
 22   anticipate will testify about and/or lay the foundation for
 23   the exhibit.     All parties shall stipulate to the authenticity
 24   of exhibits whenever possible, and the Pre-Trial Exhibit
 25   Stipulation shall identify any exhibits for which
 26   authenticity has not been stipulated to and the specific
 27   reasons for the party’s failure to stipulate.
 28   \\

                                           25
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 26 of 35 Page ID #:407



  1            The Pre-Trial Exhibit Stipulation shall be substantially
  2   in the following form:
  3                            Pre-Trial Exhibit Stipulation
  4   Plaintiff(s)’ Exhibits
  5   Number    Description   Witness   If Objection, State Grounds   Response to Objection

  6   Defendant(s)’ Exhibits
  7   Number    Description   Witness   If Objection, State Grounds   Response to Objection

  8            The Pre-Trial Exhibit Stipulation shall be filed at the
  9   same time counsel file the PTCO.                Failure to comply with this
 10   paragraph shall constitute a waiver of all objections.
 11   DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO THE
 12   OPPOSING PARTY’S EXHIBITS. THESE WILL BE DISREGARDED AND
 13   OVERRULED.
 14            (f) Jury Instructions, Verdict Forms, Special
 15                 Interrogatories
 16            Fourteen days before the required Local Rule 16-2
 17   meeting, the parties shall exchange proposed jury
 18   instructions, verdict forms, and, if necessary, special
 19   interrogatories.          Seven days before the meeting, counsel
 20   shall exchange written objections, if any, to the proposed
 21   jury instructions, verdict forms, and special
 22   interrogatories.          At the required        meeting, lead counsel
 23   shall confer with the objective of submitting one set of
 24   agreed upon instructions, a verdict form, and, if necessary,
 25   special interrogatories.
 26            If lead counsel agree upon one complete set of jury
 27   instructions, they shall file a joint set of proposed jury
 28   instructions, arranged in a logical sequence with each

                                                26
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 27 of 35 Page ID #:408



  1   instruction sequentially numbered, and identified as
  2   “Stipulated Instruction No. __ Re ______,” with the blanks
  3   filled in as appropriate.        If the parties cannot agree upon
  4   one complete set of jury instructions, they shall file the
  5   following two joint documents with the Court:
  6              (i)    A joint set of proposed jury instructions
  7   arranged in a logical sequence with each instruction
  8   sequentially numbered.        If undisputed, an instruction shall
  9   be identified as “Stipulated Instruction No. __ Re ________,”
 10   with the blanks filled in as appropriate.             If disputed, each
 11   alternate version of the disputed instruction shall be
 12   inserted together (back to back) in their logical place in
 13   the overall sequence.       Each such disputed instruction shall
 14   be identified as “Disputed Instruction No. __ Re ________
 15   Proposed By      ________,” with the blanks filled in as
 16   appropriate.      All disputed versions of an instruction shall
 17   bear the same instruction number.          If a party does not have a
 18   counter-version of an instruction and simply contends no such
 19   instruction should be given, then that party should so state
 20   (and explain why) on a separate page inserted in lieu of an
 21   alternate version; and
 22              (ii)    A joint memorandum of law in support of each
 23   party’s disputed instructions, organized by instruction
 24   number.    The joint memorandum of law shall quote the text of
 25   each disputed instruction and shall set forth each party’s
 26   respective position and legal authority, immediately after
 27   the text of each disputed instruction.
 28   \\

                                           27
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 28 of 35 Page ID #:409



  1        Each proposed instruction, whether agreed upon or
  2   disputed, shall (a) be set forth in full on a separate page;
  3   (b) embrace only one subject or principle of law; (c) cite to
  4   the legal authority for or source of the instruction; and (d)
  5   reference the claim for relief to which the instruction
  6   relates with a citation to Section 7 of the PTCO.
  7         A Table of Contents shall be included with all jury
  8   instructions submitted to the Court.           The Table of Contents
  9   shall set forth the following:
 10              (i)     The number of the instruction;
 11              (ii)    A brief title of the instruction;
 12              (iii) Whether it is undisputed or disputed;
 13              (iv)    The source of the instruction; and
 14              (v)     The page number of the instruction.
 15   For example:
 16   Number     Title                  Source                 Page No.
 17   1          Burden of Proof        9th Cir. Man.              5
                 (Undisputed)           of Model Jury
 18                                     Instr. 5.1
 19        The Court directs counsel to use the instructions from
 20   the Ninth Circuit Manual of Model Jury Instructions (West
 21   Publishing, most recent edition) where applicable.               Where
 22   California law is to be applied and the above instructions
 23   are not applicable, the Court prefers counsel to use the
 24   Judicial Council of California Civil Jury Instructions
 25   (“CACI”) (LexisNexis Matthew Bender, most recent edition).
 26   If neither of these sources is applicable, counsel are
 27   directed to use the instructions from O’Malley, Grenig and
 28   Lee, Federal Jury Practice and Instructions (West Group, most

                                           28
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 29 of 35 Page ID #:410



  1   recent edition).      Any modifications made to the original form
  2   instruction from the foregoing sources (or any other form
  3   instructions) must be specifically identified, along with the
  4   authority supporting the modification.            Counsel shall not
  5   submit proposed preliminary instructions to be given to the
  6   jury prior to opening statements.
  7        If the parties agree upon a verdict form and/or special
  8   interrogatories, they shall file a joint verdict form and/or
  9   special interrogatories, with the questions arranged in a
 10   logical sequence.      If the parties cannot agree upon a verdict
 11   form and/or special interrogatories, they shall file a joint
 12   document containing each party’s alternative version along
 13   with a brief explanation of each party’s respective position.
 14        The joint set of proposed jury instructions, the joint
 15   memorandum of law, and verdict form(s) and/or special
 16   interrogatories are to be filed with the PTCO and other Local
 17   Rule 16 documents.       Courtesy Copies shall be provided to the
 18   Court in accordance with Section 1 of this Order.               In
 19   addition, the parties shall e-mail the joint set of proposed
 20   jury instructions, joint memorandum of law, and verdict
 21   form(s) and/or special interrogatories in WordPerfect or Word
 22   format to the Chambers’ e-mail address
 23   (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
 24        Immediately after the Court’s final ruling on the
 25   disputed jury instructions, counsel shall file one final
 26   “clean set” of jury instructions, which shall be sent into
 27   the jury room for the jury’s use during deliberations.                The
 28   “clean set” shall contain only the text of each instruction

                                           29
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 30 of 35 Page ID #:411



  1   set forth in full on each page, with the caption “Court’s
  2   Instruction No. ___” (eliminating supporting authority,
  3   citations to the PTCO, etc.).         Counsel shall also e-mail the
  4   final “clean set” of jury instructions in WordPerfect or Word
  5   format to the Chambers’ e-mail address
  6   (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
  7        Caveat:      The failure of any counsel to comply with or
  8   cooperate in all of the foregoing procedures regarding jury
  9   instructions and/or verdict forms will constitute a waiver of
 10   all objections to the jury instructions and/or verdict form
 11   used by the Court or will constitute a waiver of jury trial
 12   and/or the striking of the jury demand.
 13        (g) Real-Time Reporting Requirement
 14        Each party must file with the Court, at the same time
 15   counsel submit the PTCO, a document for the Court Reporter
 16   which contains proper names, unusual or scientific terms, or
 17   any foreign or uncommon words that are likely to be used by
 18   the parties during the PTC and the Trial.             Each party shall
 19   also e-mail a copy of the document to the Chambers’ e-mail
 20   address (JFW_Chambers@cacd.uscourts.gov) at the time of
 21   filing.
 22        (h) Joint Statement of the Case and Requests for Voir
 23              Dire
 24        Three days prior to the Pre-Trial Conference, the parties
 25   shall file their proposed voir dire questions and their joint
 26   statement of the case which the Court shall read to all
 27   prospective jurors prior to the commencement of voir dire. The
 28   statement should be not longer than two or three paragraphs.

                                           30
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 31 of 35 Page ID #:412



  1        The Court conducts voir dire of all prospective jurors.
  2   The parties need not submit requests for standard voir dire
  3   questions, such as education, current occupation, marital
  4   status, prior jury service, etc., but should include only
  5   proposed questions specifically tailored to the parties and
  6   issues of the case.
  7   7.   COURT TRIALS
  8        (a) Declarations of Witness Direct Testimony
  9        Counsel in non-jury trials shall submit the direct
 10   testimony of their witnesses in writing in a declaration
 11   executed under penalty of perjury.           These declarations shall
 12   be in admissible form with an appropriate foundation
 13   established for the declarant’s statements.             Paragraphs in
 14   each declaration shall be numbered consecutively to facilitate
 15   the identification of paragraphs for evidentiary objections.
 16   Any exhibits which are attached to a witness
 17   declaration shall be numbered consistently with the number of
 18   the exhibit on the Pre-Trial Exhibit Stipulation.
 19        Counsel are to exchange and file these declarations at
 20   least fourteen calendar days before trial, unless otherwise
 21   ordered by the Court.       Courtesy Copies shall be provided to
 22   the Court in accordance with Section 1 of this Order.
 23   Courtesy Copies shall be submitted to the Court in a slant D-
 24   ring binder with each declaration separated by a tab divider
 25   on the right side.       All documents must be three-hole punched
 26   with the oversized 13/32" hole size, not the standard 9/32"
 27   hole size.    The binders shall also contain a Table of Contents
 28

                                           31
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 32 of 35 Page ID #:413



  1   listing the declarations contained therein, and the spine of
  2   the binder shall be labeled with its contents.
  3        Eight calendar days before trial, counsel may file
  4   evidentiary objections to those declarations.              Counsel shall
  5   prepare a separate document for each declaration for which
  6   they have an evidentiary objection in which they shall quote
  7   the specific language from the declaration to which they
  8   object, followed by the objection and any relevant argument.
  9   Counsel shall file any reply or response to the objections by
 10   noon on the fifth calendar day before trial.             Courtesy Copies
 11   shall be provided to the Court in accordance with Section 1 of
 12   this Order.     DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS
 13   TO THE OPPOSING PARTY’S WITNESS DECLARATIONS. THESE WILL BE
 14   DISREGARDED AND OVERRULED.
 15        At trial, the Court will rule on the evidentiary
 16   objections and, depending upon the ruling, the declarations
 17   will be received in evidence, either in whole or in part, or
 18   rejected.     Counsel will then conduct the cross-examination and
 19   re-direct examination at trial.
 20        Failure to comply with the terms of this Order will
 21   result in sanctions or the Court may refuse to allow that
 22   witness to testify.
 23        (b) Trial Briefs
 24        Counsel for each party shall file and serve a trial
 25   brief, not to exceed 15 pages in length, fourteen calendar
 26   days before trial.
 27        (c) Findings of Fact and Conclusions of Law
 28   Counsel for each party shall file and serve initial proposed

                                           32
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 33 of 35 Page ID #:414



  1   findings of fact and conclusions of law fourteen calendar days
  2   before trial.      Counsel for each party shall also e-mail a copy
  3   of their proposed findings of fact and conclusions of law to
  4   the Chambers’ e-mail address
  5   (JFW_Chambers@cacd.uscourts.gov) on the date due.               Counsel for
  6   each party shall then:
  7              (i)     Underline in red the portions which it
  8                      disputes;
  9              (ii)    Underline in blue the portions which it
 10                      admits; and
 11              (iii)   Underline in yellow the portions which it does
 12                      not dispute, but deems irrelevant.
 13        Counsel may agree with a part of a finding or conclusion,
 14   disagree with a part of it, and/or consider a part of it
 15   irrelevant.
 16        The marked copy of opposing counsel’s proposed findings
 17   of fact and conclusions of law shall be filed with the Court
 18   and served on opposing counsel seven calendar days before
 19   trial.   Courtesy Copies shall be provided to the Court in
 20   accordance with Section 1 of this Order.
 21   8.   SETTLEMENT
 22        This Court will not conduct settlement conferences in
 23   non-jury cases which the Court will try unless counsel for all
 24   parties and their respective clients agree either in
 25   writing or on the record.        In jury cases, the Court will
 26   conduct a settlement conference at the parties’ joint request
 27   if three conditions exist:
 28

                                           33
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 34 of 35 Page ID #:415



  1        (a)   The parties are satisfied that the fact issues in
  2   the case will be tried to a jury;
  3        (b)   All significant pre-trial rulings which the Court
  4   must make have been made; and
  5        (c)   The parties desire the Court to conduct the
  6   conference, understanding that if settlement fails, the Court
  7   will preside over trial of the case.
  8        The parties must file a Status Report re: Settlement at
  9   the time they lodge the Proposed Pre-Trial Conference Order.
 10   The Status Report shall include the name and phone number of
 11   the Settlement Officer who assisted the parties with their
 12   settlement conference.
 13        Caveat:    If counsel fail to cooperate in the preparation
 14   of the required Pre-Trial documents, fail to file the required
 15   Pre-Trial documents, or fail to appear at the Pre-Trial
 16   Conference and such failure is not otherwise satisfactorily
 17   explained to the Court: (a) the cause shall stand dismissed
 18   for failure to prosecute if such failure occurs on the part of
 19   the plaintiff; (b) default judgment shall be entered if such
 20   failure occurs on the part of the
 21   defendant; or (c) the Court may take such action as it deems
 22   appropriate.
 23
 24        IT IS SO ORDERED.
 25
      DATED:     February 24, 2021
 26
                                                 JOHN F. WALTER
 27                                      UNITED STATES DISTRICT JUDGE
 28

                                           34
Case 2:20-cv-08696-JFW-KS Document 62 Filed 02/24/21 Page 35 of 35 Page ID #:416



  1                               JUDGE JOHN F. WALTER
                           SCHEDULE OF TRIAL AND PRE-TRIAL DATES
  2
  3    Matter                              Time      Weeks Plaintiff(s)     Defendant(s)      Court
                                                     before (Request)       (Request)         Order
  4                                                  trial
       Trial (jury)                        8:30 am                                               2/22/22
  5    Estimated length: 4 days

  6    [Jury trial] Hearing on Motions     8:00 am                                               2/11/22
       in Limine; Hearing on Disputed
  7    Jury Instructions

  8    [Court trial] Hearing on Motions    8:00 am                                                   x
       in Limine
  9    Pre-Trial Conference (File          8:00 am                                               2/4/22
       Proposed Voir Dire Qs and
 10    Agreed-to Statement of Case
       three days prior to PTC)
 11
       Submit Pre-Trial Conf. Order;                                                             1/20/22
 12    File Motions in Limine; Memo of
       Contentions of Fact and Law;
 13    Pre-Trial Exhibit Stipulation;
       Summary of Witness Testimony
 14    and Time Estimates; File Status
       Report re: Settlement; File
 15    Agreed Upon Set of Jury
       Instructions and Verdict Forms;
 16    File Joint Statement re Disputed
       Instructions, Verdicts, etc.
 17
       Last day for hearing motions *      1:30 pm                                              12/13/21
 18
       Discovery cut-off                                                                        11/29/21
 19
      ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING
 20   CONFERENCE
 21    Last day to conduct Settlement                                                            8/2/21
       Conference/Mediation
 22
       Last day to file Joint Report re:                                                         8/6/21
 23    results of Settlement
       Conference/Mediation
 24
 25   * Motions for class certification shall be filed within 120 days after service of a pleading
 26   purporting to commence a class action (or, if applicable, within 120 days after service of the Notice
      of Removal), unless otherwise ordered by the Court.
 27
 28   Rev. 2-9-2021


                                                        35
